Citation Nr: 9935227	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-01 658	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to 
October 1962.  


FINDINGS OF FACT

1.  The veteran died on July [redacted] 1996.

2.  According to the certificate of death, the immediate 
cause of the veteran's death was respiratory failure, 
secondary to Stage IV adenocarcinoma of the lung.  

3.  At the time of death, service connection had not been 
established for any disability.

4.  The veteran did not die as a result of a 
service-connected disability.  

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

A review of service medical records discloses that, in 
December 1957, the veteran was seen for a complaint of the 
sudden onset of sharp pain in his right upper chest.  
Reportedly, the veteran's pain increased with deep 
inspiration, and was relieved with support of his chest.  The 
veteran's prior medical history was essentially negative, as 
were radiographic studies of his chest.  Physical examination 
revealed the presence of a questionable pleural friction rub 
in the right chest.  Following treatment, the veteran's pain 
diminished, and he was discharged to duty.  The pertinent 
diagnosis was pleurisy. 

In December 1959, the veteran was seen for a "cold and sore 
throat," as well as nasal congestion.  Physical examination 
revealed the presence of rhonchi in the right lobe of the 
veteran's lung.  The clinical impression was bronchitis.  

On service separation examination in July 1962, the veteran's 
lungs and chest, including radiographic studies, were within 
normal limits, and no pertinent diagnosis was noted.

Private radiographic studies of the veteran's chest conducted 
in November 1988 showed evidence of some interstitial 
fibrosis bilaterally, involving primarily the lower lobes.  
The clinical impression was bilateral interstitial fibrosis. 

On private radiographic examination of the veteran's chest in 
November 1993, the lung fields were clear, with no evidence 
of either osseous or soft tissue abnormality.  The clinical 
impression was "negative for acute disease, unchanged."  

At the time of a period of private hospitalization for an 
unrelated medical problem in April 1994, the veteran gave a 
"35-pack-year history of smoking."  Radiographic studies of 
the veteran's chest conducted at that time showed the 
veteran's lungs to be moderately well inflated bilaterally, 
and clear.  At the time of hospitalization, no pertinent 
diagnosis was noted. 

In March 1995, the veteran was hospitalized at a private 
medical facility for "an upper respiratory and increasing 
lower respiratory illness."  Reportedly, four days prior to 
admission, the veteran began to experience fevers, a 
productive cough, night sweats, and chills, in conjunction 
with the expectoration of dark yellow sputum.  Additionally 
noted was that the veteran had experienced right pleuritic 
chest pain, accompanied by weakness and postural symptoms for 
the past 24 hours.  At the time of admission, the veteran 
gave a smoking history of "a half pack per day."  Examination 
of the veteran's chest showed evidence of coarse rhonchi, as 
well as right middle lobe decreased breath sounds which did 
not clear with coughing.  Radiographic studies of the 
veteran's chest showed evidence of a patchy infiltrate in the 
right lower lung zone, with the remainder of the air spaces 
essentially clear.  The pertinent diagnosis was pneumonia.  

In February 1996, prior to a left heart catheterization and 
coronary angiography at a private medical facility, the 
veteran stated that he had been a "heavy smoker" in the past, 
and had lately begun to experience rather significant and 
limiting dyspnea on exertion, associated with the sensation 
of some substernal discomfort.  Radiographic studies of the 
veteran's chest conducted as part of the pre-heart 
catheterization examination showed diminished lung volumes 
when compared to a prior study of March 1995.  The right 
hemidiaphragm was elevated, and there was a peripheral 
rounded margin suggesting a subpulmonic pleural effusion.  
The clinical conclusion was of developing interstitial lung 
disease when compared with the study of March 1995, as well 
as a moderate-sized subpulmonic pleural effusion.  

In late March 1996, the veteran was hospitalized at a private 
medical facility with a complaint of right-sided chest wall 
pain accompanied by increasing shortness of breath which had 
been present for approximately 4 or 5 days.  At the time of 
admission, it was noted that the veteran was a 58-year-old 
smoker who had been "lifting and trying to move a 1,200-pound 
tombstone" four days earlier, at which time he experienced 
the onset of sudden, sharp, right-sided back and chest wall 
pain.  Reportedly, the veteran had experienced a severe case 
of pneumonia requiring hospitalization in early 1995.  
Additionally noted was a history of tobacco abuse, with the 
veteran smoking one pack of cigarettes per day for the past 
43 years, and currently smoking one pack per week.  According 
to the veteran, he had decreased his smoking after his bout 
with pneumonia in 1995.  On physical examination, the 
veteran's right lung field was notable for decreased breath 
sounds at the base.  The left lung field was clear.  
Radiographic studies of the chest were notable for a right 
pleural effusion.  The clinical assessment was of a 
58-year-old male with a 43-pack year history of tobacco use 
with recent right back and chest wall injury when moving a 
heavy object.  Currently, the veteran presented with a right 
pleural effusion and increase in shortness of breath.  
Differential diagnoses included pneumonia or infiltrate with 
effusion; malignancy with effusion; and pulmonary embolus 
with effusion.  

In early April 1996, the veteran was admitted to a private 
medical facility for differential diagnosis and/or treatment 
of a large right pleural effusion.  Radiographic studies 
conducted during the course of hospitalization showed a 
pleural effusion on the right which had increased since the 
time of the veteran's last examination.  Cytology was 
consistent with a probable adenocarcinoma, though it was felt 
there was still some possibility of an atypical mesothelioma.  
During hospitalization, the veteran underwent diagnostic 
bronchoscopy, the results of which were consistent with 
pulmonary adenocarcinoma, most likely metastatic, with an 
unknown origin, and no certain primary.  The pertinent 
diagnoses were malignant pleural effusion; adenocarcinoma of 
the right upper lobe of the lung; and tobacco abuse.  

In June 1996, the veteran was hospitalized at a private 
medical facility with a several-month history of right-sided 
chest pain accompanied by pleural effusion.  Additional 
medical history included that of chronic lung disease 
"secondary to welding."  Physical examination of the 
veteran's lungs at the time of admission revealed some 
dullness and decreased breath sounds over the lower half of 
the right thorax.  The clinical assessment was adenocarcinoma 
of the lung, presenting with pleural disease and increasing 
pain, probably secondary to progressive pleural carcinoma.

In late June 1996, the veteran was once again admitted to a 
private medical facility.  At the time of admission, there 
were noted various other recent hospital admissions, with 
malignant pleural effusion diagnosed in March 1996, followed 
by thoracotomy, biopsy, and pleural sclerosis revealing an 
adenocarcinoma involving the pleura, but no other clear 
source.  Past medical history was significant for "welder's 
lung," as well as a 43-pack-year smoking history.  Physical 
examination of the veteran's lungs conducted at the time of 
admission revealed a few coarse rhonchi, with some decreased 
breath sounds on the right, and a rear crackle on the left.  
During the course a nuclear medicine lung scan, there was 
noted a history of "asbestos exposure."  The clinical 
impression was of an extremely diminished aeration of the 
peripheral portion of the right lung consistent with massive 
pleural thickening seen on plane films.  Radiographic studies 
of the veteran's chest showed an approximately 2-inch pleural 
rind on the right, which was most prominent in the upper 
lateral right chest wall and right apex.  Additionally noted 
was some density posteriorly at the right base.  There was a 
small amount of interstitial pattern on the right, but no 
significant pleural thickening on the left.  The clinical 
impression was of extensive pleural thickening on the right, 
consistent with scarring and/or scar/effusion, as well as 
extensive pulmonary interstitial disease on the right, and 
minimal interstitial process at the left base.  

In late July 1996, the veteran was admitted to a private 
medical facility with a diagnosis of metastatic 
adenocarcinoma accompanied by worsening dyspnea.  It was 
noted at the time of admission that the veteran's 
adenocarcinoma was felt to be right lung primary.  
Additionally noted was that, following chemotherapy, the 
veteran had developed worsening dyspnea.  Chest X-rays 
conducted on the day of admission showed reticular nodular 
infiltrates in the left lung, as well as left lung effusion.  
Apart from "welder's lung," the veteran's past medical 
history was unremarkable.  Though a "long-term smoker," he 
had discontinued smoking in early January 1996. 

During the course of his hospitalization, it was felt that 
the veteran might be suffering from a superimposed infection 
on his tumor.  Also possible was that his lymphangitic tumor 
had spread, though this was considered less likely.  The 
veteran underwent bronchoalveolar lavage followed by 
fiberoptic bronchoscopy, and treatment with antibiotics.  He 
nonetheless progressively worsened, and, on July [redacted] 1996, 
expired.  The diagnoses noted at the time of death were 
metastatic adenocarcinoma to the lung; respiratory failure 
with noncardiogenic pulmonary edema; right pleural effusion; 
panic attacks; and anemia.  

In correspondence of July 1997, the veteran's private 
physician wrote that the veteran had died on July [redacted] 1996 
from adenocarcinoma of the lung, diagnosed on April 10, 1996.  
Reportedly, the veteran had a "long-term history" of exposure 
to smoking, having been a long-time smoker.  Additionally 
noted was a "distant history" of welder's lung.  The 
veteran's physician was of the opinion that there "might be a 
history" from another of the veteran's physicians "in terms 
of asbestos exposure," though he had no documentation 
attesting to this.  

In a statement of July 1997, the veteran's wife noted that, 
in the veteran's "military papers," he was listed as a track 
vehicle mechanic, tractor mechanic, and truck mechanic.  
Reportedly, he had discussed with her his working on these 
vehicles, and "that he did welding."  The veteran's wife 
noted that the veteran had informed her of an incident "where 
his lungs were hurt in the service and had weakened them."  
Regarding the veteran's smoking, the veteran's wife was 
reportedly informed by his mother that the veteran "never 
smoked until he entered the Army in 1955."  According to the 
veteran's wife, while they were married, the veteran "usually 
smoked one pack of cigarettes a day."  

In a statement of July 1997, the veteran's mother wrote that 
she did not believe the veteran smoked while he was in high 
school.  However, when the veteran came home from Germany in 
April 1961, "he smoked."  

Correspondence from the veteran's private physician received 
in April 1998 was to the effect that he had been the 
veteran's family physician since 1988, and that the veteran's 
death from metastatic lung cancer in the summer of 1996 had 
been attributed to "many years of tobacco addiction."  
Reportedly, the veteran had informed his private physician 
that he had begun smoking "only when offered free cigarettes 
during his military service," and, despite many attempts, was 
unable to quit.  According to the veteran, he had an 
approximate 43-pack-year history of cigarette smoking.  The 
veteran's physician commented that he would "support any 
claim of pension or benefits in connection with (the 
veteran's) tobacco addiction, where all evidence points to 
initiation of smoking from the service-provided cigarettes."  

In response to an inquiry from the Regional Office (RO), a 
Department of Veterans Affairs (VA) physician, in early 
June 1999, wrote that she had reviewed the veteran's claims 
folder in order to provide an opinion regarding certain 
questions.  The first of these questions was "what is the 
likelihood that nicotine addiction arose during service."  In 
response, the physician noted (in pertinent part) the 
following:

The evidence does not precisely document 
when the veteran began smoking.  The most 
precise history, from March 26, 1996, by 
Dr. Nowierski, notes that the veteran 
'has smoked one pack of cigarettes per 
day over the past 43 years.'  This would 
date his onset of smoking to 
approximately 1953, which predates his 
military service.  

Other medical records simply report a 
'43-pack-year' smoking history.  
(Pack-years are calculated by multiplying 
the average daily consumption of 
cigarettes by the number of years 
smoked).  Since these records report the 
history less precisely (for example, the 
veteran could have smoked two packs per 
day for 21.5 years), these are of less 
value when dating the onset of his 
smoking activity.  

A report by Dr. Fazzio in April 1994 
documents a '35-pack-year history of 
smoking.'  Again, since this is the only 
measure given, it is not useful in dating 
the onset of smoking activity.  

The veteran's mother has provided written 
documentation that she does not believe 
he smoked while he was in high school, 
and that he did smoke while in the 
military.  

Based on this limited evidence, I 
conclude that it is slightly more likely 
than not that the veteran smoked prior to 
entering military service.  It is 
possible, though less likely than not, 
that the veteran never smoked prior to 
entering military service. 

There is absolutely no available evidence 
that the veteran developed nicotine 
addiction during his military service.  
Based on my experience as a clinician, I 
opine that it is more likely than not 
that the veteran had nicotine addiction 
at some point during his life, but it is 
impossible to state exactly when this 
might have occurred.  (The service 
medical records indicate nothing 
consistent with nicotine addiction.)

The second question posed concerned the likelihood that 
nicotine addiction caused smoking and/or that smoking caused 
death from lung cancer.  In a response to this question, the 
VA physician commented:

In this case, smoking behavior likely 
caused nicotine addiction, which then 
perpetuated smoking behavior.  

It is overwhelmingly likely that 
cigarette smoking caused the veteran's 
fatal lung cancer.

Analysis

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that "cigarette smoking," or, in 
the alternative, lung damage from welding and/or asbestos 
exposure in service caused or contributed substantially or 
materially to cause the veteran's death from adenocarcinoma 
of the lung.  

In that regard, the threshold question which must be resolved 
is whether the appellant's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that the veteran's death is in some way the result of 
service, or of a service-connected disability, is not 
sufficient; the appellant must submit evidence in support of 
her claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for the 
appellant's claim to be well grounded, there must be 
competent evidence that the disability which ultimately led 
to the veteran's death was incurred in, aggravated by, or is 
in some way the result of the veteran's active service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and a malignant 
tumor (cancer) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.307, 3.309 (1998).  Finally, service connection may be 
granted for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, of itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(1998).  

Regarding the first aspect of the appellant's current claim, 
that alleging a causal relationship between nicotine 
dependence/cigarette smoking in service and the veteran's 
fatal adenocarcinoma, the Board notes that service medical 
records are negative for any evidence related to either 
cigarette smoking or nicotine dependence.  Such records are, 
similarly, negative for chronic lung pathology of any kind.  
While on two occasions in service, the veteran received 
treatment for various respiratory problems, these episodes 
were acute and transitory in nature, and resolved without 
residual disability.  As of the time of the veteran's service 
separation examination in July 1962, his lungs and chest, 
including radiographic studies, were within normal limits, 
and no pertinent diagnosis was noted.  

The Board acknowledges that, in a statement of July 1998, the 
veteran's private physician wrote that "all evidence" pointed 
to the initiation of the veteran's smoking from 
service-provided cigarettes."  However, in that same 
statement, he himself acknowledged that he first saw the 
veteran in 1988 (fully 26 years following the veteran's 
discharge from service), and that all information regarding 
the initiation of the veteran's smoking activity was provided 
by the veteran himself.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Moreover, in a statement of 
June 1999, a VA physician, following a review of the 
veteran's entire claims folder, opined that while the 
veteran's smoking behavior likely caused nicotine addiction, 
which then perpetuated smoking behavior, ultimately leading 
to the veteran's fatal lung cancer, there was "absolutely no 
available evidence" that the veteran developed nicotine 
addiction during his military service.  Rather, it was 
"slightly more likely than not" that the veteran smoked prior 
to entering military service.  Under such circumstances, the 
Board is compelled to conclude that the veteran's fatal 
adenocarcinoma of the lung had no relationship to nicotine 
dependence/smoking activity in service.  

Turning to the second prong of the appellant's argument, that 
concerning "lung damage from welding," the Board notes that 
service medical records are negative for any evidence of such 
damage.  Indeed, there is no objective evidence that, at any 
time during his period of active military service, the 
veteran engaged in extensive welding activity.  While in a 
private physician's statement, and in various other clinical 
records, there is noted a history of "welder's lung," there 
exists no evidence whatsoever that, either in service, or at 
any point thereafter, the veteran actually suffered from 
respiratory pathology directly attributable to welding 
activity.  More to the point, at no time has it been 
demonstrated that the veteran's fatal adenocarcinoma of the 
lung was in any way related to so-called "welder's lung."  
Under such circumstances, the appellant's argument has no 
merit.

Regarding the final aspect of the appellant's argument, the 
Board observes that there are no specific statutory or 
regulatory guidelines with regard to claims for service 
connection for asbestos-related diseases.  However, the VA 
has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.68 
(September 21, 1992) [formerly Department of Veterans 
Benefits, DVB Circular 21-88-8, Asbestos-Related Disease 
(May 11, 1988)]; see also McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal gastrointestinal, and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure. 

When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is preservice or postservice evidence of 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.  As always, the 
reasonable doubt doctrine is for consideration in such 
claims.  In McGinty, the Court also indicated that, while the 
veteran, as a lay person, is not competent to testify as to 
the cause of his disease, he is competent to testify as to 
the facts of his asbestos exposure.  See McGinty, 4 Vet. 
App. at 432 (1993).   

In the present case, service medical records are negative for 
any evidence whatsoever of asbestos exposure.  Moreover, as 
noted above, at the time of the veteran's service separation 
examination in July 1962, his lungs and chest were entirely 
within normal limits.  While on radiographic examination in 
November 1988, there was noted the presence of some 
interstitial fibrosis, on subsequent radiographic examination 
in April 1994, the veteran's lungs were clear.  

The Board notes that, at the time of a nuclear medicine lung 
scan in July 1996, the veteran gave a history of "asbestos 
exposure."  However, at no time were the clinical findings on 
that examination found to be related to such exposure.  
Rather, the entire weight of the evidence is to the effect 
that the veteran's fatal adenocarcinoma of the lung was, in 
fact, the result of longstanding tobacco abuse.  

As noted above, in order to establish service connection for 
the cause of the veteran's death, it must be demonstrated 
that a service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  In 
the present case, no competent evidence has been submitted 
demonstrating that the veteran's fatal adenocarcinoma of the 
lung was in any way the result of some incident or incidents 
of his period of active military service.  The veteran's 
spouse and mother, as lay persons, are not competent to 
provide evidence of medical causation, inasmuch as they are 
not trained in the field of medicine.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Under such circumstances, and following a full 
review of the pertinent evidence of record, the Board is of 
the opinion that the appellant's claim is not well grounded, 
and must therefore be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

